Title: To John Adams from Elbridge Gerry, 28 May 1797
From: Gerry, Elbridge
To: Adams, John



My dear Sir
New York 28th May 1797

Being here on a few days visit with Mrs. Gerry to her aged parents, & having left six small children, the eldest of whom has the care of the rest and of the domesticks, I am deprived of the honor of paying my personal respects to you at this time.
When I wrote to Mr. Monroe, I supposed he was in Philadelphia: it being so announced in the news papers, his conduct in making an inmate of Paris surprized me in the time of it, for when he was here & rendered by his publications very essential service to this country, I encouraged him in his measures, but could never submit to invite him to my table: such an attention would have then been disgraceful. But I was informed by persons who were in Paris, that Paris was almost destroyed by his confinement under Robespierre, and that Monroe noticed him to assert the right of Protection which he was intitled to as an american & of which he had been long deprived. be this as it may, if Monroe knew that Paris was abusing our Government, he ought not to have harbored him a moment: he was under every obligation to support the Government or resign his office—here, I am credibly informed that he had no idea of a lucrative speculation in the only purchase he made, of his house, & that he has lost by it. When he returns he will be entitled to an hearing & if he cannot justify his conduct, he cannot expect that his friends will support him.
My letter to Mr. Monroe was directed to the care of Mr. Jefferson and has miscarried: supposing this to be the fate of mine to yourself of the 6th of March No. 3. I will endeavour to transmit a copy.
After the present session, I will pay a perticular attention to the Other parts of your letter of the 3d of may, and have the honor to be Dear Sir with the / most perfect esteem / and respect your very / huml. sert.

E Gerry